Citation Nr: 0804712	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-00 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service in the Navy from September 
1956 to December 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held in September 2004 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

In December 2004 the Board remanded the veteran's current 
claim for a medical examination and opinion regarding the 
nature and etiology of any current bronchial disorder that he 
may have.  In March 2007, upon a finding that its December 
2004 order regarding this claim had not been accomplished, 
the Board once again remanded the veteran's claim for a 
medical examination and opinion regarding whether he has 
chronic bronchitis or any residuals of bronchitis.  


FINDING OF FACT

The preponderance of the medical evidence is against a 
finding that the veteran has bronchitis.


CONCLUSION OF LAW

Bronchitis was not incurred in or aggravated by service 
directly or presumptively.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2002. The RO notified the veteran again 
in April 2005, and in April 2007, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), subsequent to the initial 
adjudication in July 2002.  While the second and third 
notices were not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in July 2006 and September 2007 supplemental 
statements of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.                                                                            
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a medical 
examination, obtained a medical opinion as to the nature and 
etiology of the claimed disability, and afforded the veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks service connection for a bronchial disorder 
that he claims first began in service.  The veteran stated 
during his September 2004 hearing that he was first diagnosed 
with a bronchial condition while serving in the Navy, and 
that he was hospitalized for the condition in-service.  The 
veteran also reported that not too long after leaving the 
Navy he was treated by a private physician for a bronchial 
condition, and this physician told him that he had bronchial 
pneumonia.  The veteran then noted that two or three times 
per year he has flare ups and lung infections that have 
similar traits of bronchitis, but that he was not at the time 
of the hearing under a doctor's care for bronchitis.  
Finally, he reported that he generally tries to cope with his 
flare ups and lung infections, but that occasionally he 
resorts to medications such as decongestants and antibiotics 
to treats his condition.

The veteran's service medical records (SMRs) show that in 
October 1956 he was diagnosed with bronchopneumonia, due to 
hemolytic streptococcus.  It is noted in an October 1956 
treatment record that on September 20, 1956, the veteran was 
admitted to sick bay for treatment of bronchitis, and that he 
recovered completely and returned to duty.  It is then noted 
that on September 29, 1956, he again reported to sick bay and 
was given penicillin and diagnosed with bronchopneumonia 
following a chest x-ray.  Later in the medical record it 
notes that the veteran was afebrile for about 10 days, that 
his chest cleared slowly as shown by both clinical and x-ray 
examinations, and finally that the veteran was fit for duty.      

A discharge examination dated in December 1956 notes that the 
veteran was found to be physically qualified for discharge 
and that a photoluorographic examination of the chest was 
negative.

The record does not indicate that the veteran currently has 
bronchitis.  
Private outpatient treatment reports from the veteran's 
private physicians dated from May 1993 to March 2002, and VA 
treatment records dated from 2004 to 2006, reveal no 
treatment for, or diagnosis of, bronchitis.  

A VA examination was conducted in July 2007.  The examiner 
reviewed the veteran's claims file and conducted a pulmonary 
function test.  The examiner noted that the veteran had a 
history of bronchitis in military service that was resolved, 
and that he has no residuals of bronchitis.  He noted further 
that the veteran has been upper and lower respiratory 
asymptomatic since he underwent an uvulopalatopharyngoplasty 
in July 1993, for treatment of sleep apnea.  No history of 
bronchitis since military service was noted.  The examiner 
then indicated that the veteran's respiratory complaints were 
related to obstruction because of a deviated nasal septum, 
and that the veteran's complaints up to 1993 (none now) were 
not related to the bronchitis or bronchopneumonia that he had 
in military service, but to abnormal upper airways causing 
sleep apnea.

Although the veteran's statements regarding his flare ups and 
lung infections that he has experienced since service are 
accepted as credible, he is not competent to offer an opinion 
as to matters requiring medical expertise, such as a 
diagnosis of a disease or disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. Gober, 10 
Vet. App. 488 (1997).  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  A condition or injury that occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As the veteran was not diagnosed 
with bronchiectasis within one year after discharge, he is 
not entitled to service connection on a presumptive basis.  
See 38 C.F.R. 3.307, 3.309.  

While the veteran's lay assertions have been considered, they 
do not outweigh the medical evidence of record, which does 
not show that the veteran currently has bronchitis.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  Colvin v. Derwinski, 1 Vet. App. 171. 175 (1991).

The preponderance of the evidence is against the claim for 
bronchitis; there is no doubt to be resolved; and service 
connection for bronchitis is not warranted.  Gilbert v. 
Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bronchitis is denied. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Aff airs


